DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-14, 16-24 and 26-30 are allowed.
The invention is directed to a method for wireless communication by a user equipment including determining one or more parameters corresponding to quality of service information for communication of data using a V2X communication protocol. Each of the independent claims 1, 13, 24 and 30 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method for wireless communication by a user-equipment (UE), comprising: receiving, by the UE, a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information; determining, by the UE, the one or more parameters corresponding to the QoS information for communication of data using a sidelink communication protocol; reporting, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, wherein the reporting of the one or more parameters comprises reporting the QoS information in accordance receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol, wherein the third message comprises a first configuration and a first criteria indicating whether to apply the first configuration for the communication of the data; and communicating, by the UE, the data based on the configuration information.
	Regarding claim 13, A method for wireless communication, comprising: transmitting a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information; receiving, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, the one or more parameters being reported in accordance with the configuration, wherein receiving the second message reporting of the one or more parameters includes receiving the second message reporting the QoS information in accordance with the configuration; determining configuration information corresponding to the communication of the data by the UE based on the one or more parameters; and 4Application No.: 16/378,688Docket No: QUAL/182782UStransmitting, to the UE, a third message indicating the configuration information, wherein the third message comprises a first configuration and a first criteria indicating whether to apply the first configuration for the communication of the data.
Regarding claim 24, An apparatus for wireless communication by a user-equipment (UE), comprising:6Application No.: 16/378,688Docket No: QUAL/182782US Amendment dated Octoer 18, 2021at least one processor configured to determine one or more parameters corresponding to quality of service (QoS) information for receive, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol, wherein the third message comprises a first configuration and a first criteria indicating whether to apply the first configuration for the communication of the data; and communicate, by the UE, the data based on the configuration information.
 Regarding claim 30, An apparatus for wireless communication, comprising: a transceiver configured to: transmit a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information; and receive, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, wherein the transceiver is configured to receive the second message reporting of the one or more parameters by being configured to receive the second message reporting the QoS information in accordance with the configuration; and at least one processor coupled to the transceiver, the at least determine configuration information corresponding to the communication of the data by the UE based on the one or more parameters, wherein the transceiver is further configured to transmit, to the UE, a third message indicating the configuration information, wherein the third message comprises a first configuration and a first criteria indicating whether to apply the first configuration for the communication of the data.
	Therefore, the independent claims 1, 13, 24, together with their respective dependent claims, and the independent claim 30 are allowed for the reason given above. 
	The closet prior art Chun et al. (US 2018/0139593 A1) discloses a communication method for a user equipment in a vehicle to everything communication system.
Claims 3-12 and 14, 16-23 and 26-29 are allowed since they depend on claims 1, 13 and 24 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        12/16/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473